OFFICE    OF THE ATTORNEY       GENERAL    OF     TEXAS
                                   AUSTIN




           Your request for hn
telstlre  to the above subject
conalder$d by this departmeu
           Restated,    your rir
a person who braads
but rmallec figure
Article  1484,~Pena
the brand ia PlaC
8heeF and goat8 t
ful for the oouns
                                            18s Of sni!s!3is UpOn VblCb
                                            uo perroas register   the azure
                                            ereat polats on the aaimals’




                            uho has cattle, bogs, sheep or
                           n ear aark an& bread differtag

     clerk of the county vhere such animals shall be. 30
     periton shall use aore than one brand, but may re-
     co& hlo brand In as msay counties   8a he deems nec-
     crsar7.”
            Artiole   1486 of the -enal      Code proVidea:
            “Any couaty clerk      vho rhall record    any brand
     vhen   the person hating      tbe same recorded    falls to
loowable   ~14~ Jurrg, page 2


     deolgaata the prt of the animal upoa vhloh the
     urn Ir to be placed ahall be flmd aot less thaa
     tea aor more thaa fifty dollars.”
            The la stquoted lrtlole    I8 an lxtraotloa      from the
Aat of Maroh 23, 1874, (flea. &VI, 14th Leg., p. 45, 100. 52).
~&ion     20 of this Aot required the party having a brand          re-
ewded to derigaatr      tha part of the aalmal upon vhloh the braad
voald be pl-ti.      Although this seotloa va0 omitted vhen the
statutes vero retired,      the oourto have be14 that It Is plrIa,
troll reading Artlole 1486, oupra, thst       the reoord of a braad
te be logal, the .reoorder auot designate        the part oi the anIma1
wn vhloh the Maad Is to be placed.            Xarvell v. State,     2 S.N.
66.    The court In the ~080 Of Reese v. State, 43 Tax. Cr. R.
559, 67 3.Y. 325, luotalned      the coatentlon     that a recorded
braod’de8igMted     as a figure elther on the hl or side of an
aala    violated   our penal statutes    porldlng -La    t ao~rooa
shall have more than oae brand aad ,provIdIng aa offense for
sly eouat$ Olerk to reoord any brand ualeo8 the p8rt OS the
a-1      upon vhlch the same lo to be placed        18 deoigaated.     Ao-
0~61 Steed t* State, 4) tex. Cr. R. 567, 67 S.U. 330.               In
the light of these cases, ve agree vlth the oourt la Relamuth
V. State, 1 Tex.    Ct. of Clv. App. R. 580, vhere It stated         that
tho  lav seems to make .the particular     portlaa of the animal
upon vhlch the brand is to be placed equally as Important as
the letteps    or +aractero    rued in the braad~ltseli.
            fhe#e luthorltleo In effect   hold that a tlgure lo-
sated oa dliiereat   pert8 of an animal’s   body Is aot u braad
that oaa be properly recorded la lcoordanoa vith the provl-
oloao of our m.rks aad brands ltacuteo. Further, that       ouch a
recordatlon I8 In rIolAtIon of our pmal strtuter,       om of vhlch
lo th8t   no perran shall have In use more than oae braad.       In
other vords, thr sam figure. at dlfrereat     loeatloao  oa the
lnlmal’o body la aot one brand but reveral brands.       Therefore,
vo agree vlth the~olualaa      reached In Opinion Ilo. O-1114,
the  ooundneos lf vhloh you queotloaed,    la vhlch VI held that
tvo perooas may hate the same figure as a brand ii plaoed at
dltterent   polnto on the lalnmls~ bodies.
           Ye are of the oplaloa that      the looatloa  OS a bread
should be ths same aotvlthotandlng      the olasr d anlmala aa
Iadlrldusl  possesses.    lie hate found a0 luth6rIty dIreotly
Supportlag thlo oontentlon,     hoverer Artlole    6890, supra, In
Proriding that   an lndlvldurl    8bould bare ln use on17 9     brand
                                                                                      ._, .




-Fable             Alax Jung, page I


,+!       of a perroa vho has Cattle, hogs, ohsap and &ats.                   There
w     90    iafereaoeor refereaoo        vhatooerer that la o hp er so amy n
,y,e             for laoh ol888 of aalmalr ho 0~01.
           8 braad                                                CoaaIderIng
 w8 fret la ooamctioo vith v&t vo hare uld a8 to thhr in-
     we     of the lOCatIOn oi tlu braad, ve Se01 ooastralaed                 to
    u  &hat   tb  fIg~r8    8M    lo88tl@a       ot tha braad should be the
 If
 m     mtvlthetrrrdiry      the vwlous         olasooa of 8nImsls an Indl~i-
               To rnbrtantI8te        thir aoaoluslon,      it need be, ve re-
                                           st8t8,   20 8. Il. 740, aa8 Led-
 better v. 3tSto,      32 g. V. 903, vheroin the oomt8 held that
 ,e   lt8tut.8 do Rot require the reoorder to derlgaato                upon vhloh
 8~80 of animals the brand 18 to be used. fhl8 Is Indicative
 mt    th e la ms braad , iigure        aad looatloa,    lo to be used by a
 -goa     aa all hi8 lnl~l8,          for l.f not, the reoorder should shov
 r@h olas8~oignrtlon           a0 the purpose or the registratlao           rtai-
 8te8 vould be fulfilled.
            Although it I8 our oplaloa l'psr;od 18 urlng more
wn one brand vhea ho brand8 hlr cattle       vlth the same figure
em 8 dffiereac    body plrrt t&a he brands hls sheep aad goats,
m do not bellore suoh a person     la so dolag would be violating
Utiole   1484, Pearl Code, vhlch prorldeo:
                   gbhoever In &lglnally    branding   or m&king              '.,
” ” cattle         uses more thaa one wrk       or b&d    shall ba ".,
           fla4d. not less than tlieaty-flro     aor ‘6oro than oae
           b$red    dollars for e8c-h lnIma1 so branded or murk-

It vi11 be aotloed that the above statute rpeaks ot using more
t&n one brand vlth refereace oaly to oattlo.   Thlo statute
8ao part Of OOCtlOn 41 OS Aotr OS August 23, 1876. AS to the
WOW OS thla Aot, ve IlnQ thereio the folloving   provloloar
                    .        . provldod   this Aet shall aot be so ooa-
           atrued*.;         to lnoludo   sheep, goats, ovine or hldeo
           of either.          . . .”
tbrefore,    lt oa0 safely be said that Article    1484, supra, 8p-
 flI@O onl to cattle,    end ona rho uses a dlffereat   bread 00 hi8
 ~ep~goats        thaa on hla oattle  lo not l ubjeot to proseou-
 tion thereunder.
                   Iaoofar      as the county ilrrk recordlag different brands
 $8~ an lndlrldual              oa his rarloUo elaooeo of animals,  ve.hare
noble      Alex Juog, paw     4


*d     no provlslon   or strtute vhloh    vould sake it    unlaviul
ir   bl,E to do 80.

           The foregolog    oonolusloao   have been reached oaly
8Ster each lorue preaeated vu8 oare?ully        studied aad coarlder-
rd.   IOU have rrgued   that  by  allwing   tvo  perooas to use the
se,e figure for a br8ad but St dlff@F@nt pOlat0 on tbe lal~ls'
)odies vi11 oreate oonfu~lon~ an example subaltted         vas If tha
fume ~8s placed ‘2 Iaehea 1eSt of @@atOroi right shoulder .’
ma vould oause     ooafuolon to the reoorder,       Ye admit, but lf
eae figure i8 deslgaatee as oa the hip, 8houlder or side, aad
the plan IO logically    oarrled Sorth by ports OS the aalrmrl
& not by decimal ueaouremeats,         ve oaa sea no great oause for
OlAW.
       .:a You have pointed out and Ye have conoldered the lm-
~gotl~lllty      a? requiring a brim! to be plsoed on the same
bdy pO$qt OS Sheep and goats aa lo placed oa cattle.              This
~~aot~lllty         has 8rloen bec+of~ our lPark0 and brands otat-
gtgo have not been rollovee.          As queer, as It may appear, It
ggoao tbat It Yam the lntentlon          OS the ~g~8l8ture la enaotla&
oilf oltll   statutes   on omks Sad brands that cattle       should be
grkGzktgd branded but that hogs, sheep and goats should only
            . Ue arrive at this CoacluSIOa after reading the orl-
g1na1 rot from vhloh our           ascot 01~11 statutes  vere derived,
tbls befn~    the Acts ot~.l8 r 8, ps 156. rhlr     Aat atter providing
ror person8 to hate differeat braado aad marks apeoifled            that
rattle should be la r da r k ed     or brended before tvelve months old
r& bogs, sharp and oats shall be marked beiore 01x months bid.
Also see Artlole      689 8 , Rerloed Civil St ltuteo.   Our oourto rec-
ognlre the dlotlnctloa        betveea oborko and breads.    Johnroa vs.
&ate, 1 Tax. App. 333.
           Ye have also  aotloed th8t House Bill 170 (aov Artl-
ale 6899-l) requires thst In rtoordlag        tettoo wko       th8ra should
be o $colgaatioa o? the types OS aaimalo upon vhlch the mr’ko
We to be used,    You hare suggested     that    such a procedure should
be Solloved vlth our ear-marks and brandr.           Although ooneedlag
laob a method of recording vould be more nearly proper, such a
ehoge vould hare to be lcooapllahed        by legislative      aotloa.
yurthesmoru, ve eaanot   say thst the Leglr&ture          intended that
tbr Prooedure prescribed    for reoordlng     tattoo Mrkr should be
Solloved in recording msrko aad brands, SOr by a speclSIo              pro-
Vision Ia House Bill 170, oothl~8wrela           affects    our rarks and
~mdo records.
          We quote In part from your letter                       vith   refereaoe      to
your a@xt group oi lat8mog8torIes:
                 .(a)   Goes te lppl~oatlo~   of -8 Qgure                In
        pint       on aa saI5al oautltuts   brsndlagt

             “(b)   Ia ihe owur reatrletad to tha use of
        the same figure as registered VhSa ho u808 palat?
                 '(cl     18      be reatrlctod   to   the 8ame polat 00
        th eb o d y
                  o fth ellr iP ra8a shova
                                     1     by              ths reoord vhen
        applying        Olirrt?’
          Although Ye have Sound a0 FOXaS oasee as to vhat   our
oUtuteo maa by ‘brmdLog,” ve believe    tha ooUN ia the CBS8
of Chuvchl11 v. Oeorgls RSIlrOad & BankLcrg Co., 108 Oa. 265,
   g. E. 972, very rptly StSted the meurlag of “branda? aad
1’
 arp’   as used la our otatutea vhea It usid;
                 0
                       l!he vord ‘braad’ IndIoate8 some Slgure
        or dev;o; hraed upaa the aalma by a hot lroa, aad
        the vord ‘wk’      indicates  generally    800m ohango
        mea la mom part OS the anlmtil by l kalSe or other,
        meaas ,. -- such 80 ~borlng or l  llttlag    the ear: The ‘~‘.
        ‘brand@ lo ~moreoommoal~ used upoa come aalmala le           ~’
        a means OS ldeatISlcatloa,     -- ouch 88 horoeo, mules,
        and the like; vhlle otherl are generally         ld8atlSIed
        by %arks’ 8ade by kaIfe outs la the ear, -- ouoh
        as oattlr,   hogs, and the like.      . . .a
Aooordr Pollwh             v. Kansas City,        87 km.    205,     121 P. 985: 42
L. R. A. (X. 8.)           465.
               Ue therefore           lasver   these   qwotloas      la the     aega-
tire.
          For the next ocrIeo                  of questi-         ve quote      from your
lrtter as r0ii0v01
                 '(8)   it a ViObti=
                          10            Of tit.  1484, OUpSS,
        for one to          in the ear 0s an a-1
                          pl8CS                      a tattoo
        mrkae   additionally    aaother OS ths oommoaly used
        ear MrkS vhloh Ouch perooa ha8 reOOrdedT

                 ‘(8)   ky the tattoo mark show&by the                    oerti-
        ficate      mmtloned  u sec.  9 0f he. 6899-1,                   CIT.    St.,
          ba r.COrd.6 b7 the Count7 Clerk la the -me book
      -   kept for tha pWpo00 of rroordbg   vrkr  rad brrado
          &or   raid 8. B. 170 (Art. 6&g)?
                 ‘(0)    II it poralrrlble for the County Clark
          to   k eepl   rqmrato reoord of 8uoh tattoo mark81’
           It  la our oplmloa that   House Bill 170 providea l
1U. and dlrtlnct   method OS ldvntlilcrtloo.     For amorous raw
loon vo do not bvllrvr Artlolr 14&, rupra, vould be rlolat-
,d if l per-a    l8r-mrked   4ad tattooed the 88M lalml.          E%P-
mpk8 8ad t8ttOO Mrk8 8F8 tV0 bl8tbACt Mthodr Of ldentlflc8-
(ion, 88 different   48 mark8 rnd br8ndr.    Article  1484, 8upm.
8pe8k8 only Of Crttl8 8136 br8ndr 8nd Mr-Mrk8,       vhlle &W8e
~111 170 de818 Only Vlth t8ttoO marklog Of hOg8, 8heep aad
gmt81 iIt 0th’ VOrd8 , fit1018     1484 dsrl8 vlth 8 differeat      01888
of ralmdr 8nd L differeat     type of ldeatl~lortloa from that       PO-
frrreb t0 l.Ta HOU88 Bill  170.                             ,~ .,
             BOU80 Bill  170 3WOVidO8 tbrt  00p1.8   Of th88e t8ttOO
Mrk8    rhould be Slled la thr County Olerk'8 oltlee      ol the ooun-
ty of the 8ppllC8llt'8    r88ldenO8 la l rOgUb      book for that put-
m8e.     Althou& it 8DDC8P8tohave been the lntrntloa         OS the
~iUtti8        68t thr-‘tattoo   Mrk8 rhould b8 kept 011~   record Fa
8 rsp8rate book, VI 808 DO brrn W&dthiak it pW8188lble            to CC-
cord there t8ttOO nurkr la th8 ram book vlth M r k r ld brmd8,
provided the t8ttOO Mrks 8re properly 8O@O@t8d 8nd titled
80 88 t0 &2MlOllt COoiU8iOll 88 t0 th8 MtUN        Ot tb Mrk8.

                 For JOUP u8t    ~UO8tiOa,   VO ag8in   Quota trO0 yOUr r8-
QUO8t:

               “Do08 the r8oord-owner of l brand. (tiguro)
          ha*8 priority  upon rr-re&rtratlon vhore thr rot-
          ord do88 not d180108r   th8 point on th8 body ot the
          rnlmal   vhsro the brand 18 to be plaordt"
           We ln8uer thir quertlon in thr Mg8tlTo.        A8 polntod
out  in the 0.~88 Of Hwvrll    v. gt8te,  luprr, lo ordrr t0 hrv0 l
leg81 bwnd, thr rroordsr oi the brand murt drrlgnate        the por-
tion ot the 8nim81 upon vhlab the flguro 18 to bo ptoed.          Vlth-
Out 8uoh l de8l&MtlOn,     th0  lark Or ii&W.    18 not I lrgtllly !‘a-
Oorded brand, the type our re-moording       8t4tUtO giv88 priority
#    pa8feremOe t0 rO-r8OOrd.     Themtore,    8 p@r8oa,   vho hA8 00
r Ho r d l ii& We   Vith 00 iK&diOatiOa l8 t0 VhOra it 18 to b.
puaod on the a-1,         ha8 no profrrentlal    right   to iare it
,,,rroordrd   under   our nev rroordlng   8t8tUt8.

           we tXW8t the fOr8gOhg     ftily   lOIVIC8   YOW    QUW
tioar*




                                                       Robert 0. Xooh
                                                             AS818ant